Fourth Court of Appeals
                              San Antonio, Texas
                                  November 16, 2018

                                  No. 04-17-00645-CR

                                   Gloria R. PROO,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 379th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013CR2757A
                        Honorable Ron Rangel, Judge Presiding


                                    ORDER
Sitting:    Sandee Bryan Marion, Chief Justice
            Rebeca C. Martinez, Justice
            Irene Rios, Justice


            The Appellant’s Motion to Reschedule Oral Argument is hereby GRANTED.


It is so ORDERED on November 16, 2018.

                                                          PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court